TO BE PUBLISHED

               ,*ixyrrxrtQ C~vixrf of "g-fir

                              2009-SC-000016-KB


 KENTUCKY BAR ASSOCIATION



V.                            IN SUPREME COURT



R. ALLEN MCCARTNEY                                                RESPONDENT


                             OPINION AND ORDER

                                I. Introduction

      The Board of Governors of the Kentucky Bar Association (KBA)

recommends that Respondent, R. Allen McCartney, KBA Member No . 81530, be

permanently disbarred from the practice of law in the Commonwealth of

Kentucky . This recommendation stems from the Board of Governors' review of

three (3) Charges against McCartney: KBA file numbers 14953, 15694, and

16034 . McCartney, who was licensed to practice law in 1986, maintains his

Bar Roster Address at 8700 Westport Road, Suite 209, Louisville, Kentucky

40242-3100 . The recommendation also takes into account McCartney's history

of discipline, which includes a suspension for non-payment of bar dues entered

December 1, 2005 ; and a one (1) year suspension with conditions entered

September 20, 2007. Having reviewed the record and finding that the Board of

Governors' findings of fact and conclusions of law are well-taken, we adopt the

Board of Governors' recommendations.
                                   II. Background

       In each case, the initial complaints sent by certified mail to McCartney's

 Bar Roster Address were returned as unclaimed . Personal service was then

 attempted through the Jefferson County Sheriffs Department . Finally, the

 complaints were served on McCartney via the Executive Director of the KBA

 pursuant to SCR 3 .175(2) . When McCartney failed to respond to any of the

 complaints, the Inquiry Commission issued a Charge in each of the three (3)

cases . Following the pattern set out above, repeated attempts to serve

McCartney directly with the Charges proved unsuccessful . As a result, the

Charges were served on the Executive Director of the KBA . See SCR 3 .175(2) .

McCartney made no answer to any of the Charges .

       The history of each of the three (3) Charges is set out below:

                             KBA File Number 14953

       On August 19, 2008, the Inquiry Commission charged McCartney with

seven (7) counts of violations of the Kentucky Supreme Court Rules as follows :

SCR 3 .130-1 .3 (lack of diligence) ; SCR 3.130-1 .4(a) (lack of adequate

communication with a client); SCR 3 .130-1 .15(a) (failure to safeguard client

funds) ; SCR 3 .130-1 .15(b) (failure to provide an accounting of client funds) ;

SCR 3 .130-1 .16(d) (failure to protect a client's interests upon termination) ; SCR

3 .175(1)(d) (failure to keep a current Bar Roster Address) ; and SCR 3 .130-

8.1 (b) (failure to respond to an inquiry from a disciplinary authority) .

      The violations set out in KBA File Number 14953 arose from McCartney's

representation of Jennifer Lantz and her husband. McCartney was retained to

handle a real estate transaction. McCartney filed suit on behalf of the sellers
                                          2
 against the real estate agent and the buyers . In late 2004, mediation led to a

 settlement with the real estate agent. The settlement check in the amount of

 $5,000 .00 was made payable to the clients and to McCartney. Once the clients

 negotiated the check, McCartney told them he would place the funds in his

 escrow account.' At that time, McCartney led the clients to believe he would

 prepare a deed and get it signed so as to transfer the property in question back

 into their names . There is no indication McCartney ever pursued the claim

 against the buyers . What is known is that McCartney failed to prepare the

 deed and he failed to get the property transferred to his clients. However,

 McCartney did provide Jennifer Lantz and her husband with a bill for

$6,025.00 .

        When no further action took place in the case, the clients requested a

refund of the unearned fee and a full accounting. McCartney failed to respond

to the request. In September of 2005, the clients sent several e-mails to

McCartney requesting .that he withdraw from the case, provide a refund of the

unearned advance, and provide an accounting. Again, McCartney made no

response . On October 4, 2005, the clients sent a certified letter to McCartney's

office . However, McCartney never signed for the letter . Finally, on November

15, 2005, the clients went to McCartney's office . Upon arrival, they found the

office vacant. The clients were informed by another tenant that McCartney had

been gone for four weeks or more.

       All totaled, Jennifer Lantz and her husband paid McCartney $10,320.00 .

They acknowledge receiving a bill for $6,025.00 . Further, they admit services

1 This $5,000.00 was added to an advance of $5,320 .00 already paid to McCartney.
                                              3
 may have been provided after the date of the original bill. Yet, McCartney

 never submitted a bill for the additional funds. To date, McCartney has failed

 to: (1) refund any unearned portion of the advance; (2) assert any claim to the

 additional funds; (3) provide an accounting as requested; or (4) communicate

with his clients despite repeated attempts on their part to contact him .

Further, having abandoned his office (his original Bar Roster Address),

McCartney has failed to provide the KBA with a current Bar Roster Address.

                             KBA File Number 15694

       On July 11, 2008, the Inquiry Commission charged McCartney with four

(4) counts of violations of the Kentucky Supreme Court Rules as follows: SCR

3 .130-1 .3 (lack of diligence); SCR 3 .130-1 .4(a) (lack of adequate

communication with a client) ; SCR 3 .130-1 .16(d) (failure to protect a client's

interests upon termination) ; and SCR 3 .130-8 .1(b) (failure to respond to an

inquiry from a disciplinary authority) .

      The violations set out in KBA File Number 15694 arose from McCartney's

representation of Carl Weiss in defense of a claim of back rent. Weiss retained

McCartney on or about May 12, 2005 . Weiss paid an advance of $1,000 .00 .

McCartney entered an appearance in the case and filed an Answer on Weiss'

behalf. After a long period in which Weiss failed to hear from McCartney,

Weiss made several unsuccessful attempts to contact McCartney.

      In May of 2006, Weiss was contacted by plaintiffs attorney. The attorney

informed Weiss that McCartney had failed to respond to his attempts to

communicate with him concerning the case . Further, the attorney informed

Weiss that judgment had been entered against him in the amount of
                                           4
 $22,000 .00 . Since filing the Answer, McCartney has failed to provide Weiss

 with any information concerning the case . In fact, McCartney has made no

 further contact with Weiss .

       Facts later established that McCartney abandoned his office in November

of 2005 . McCartney took this action without ever informing Weiss of his intent

to cease practicing law.

                              KBA File Number 16034

       On July 11, 2008, the Inquiry Commission charged McCartney with five

(5) counts of violations of the Kentucky Supreme Court Rules as follows : SCR

3 .130-1 .3 (lack of diligence) ; SCR 3 .130-1 .4(a) (lack of adequate

communication with a client) ; SCR 3.130-1 .5 (unreasonable fee) ; SCR 3 .130-

1 .16(d) (failure to protect a client's interests upon termination); and SCR 3 .130-

8.1 (b) (failure to respond to an inquiry from a disciplinary authority) .

      The violations set out in KBA File Number 16034 arose from McCartney's

representation of Michael Semke in a real estate matter. While the parties

agreed Semke would be billed at an hourly rate of $250.00, Semke also made

advance payments totaling $3,000 .00 in the first three months . After further

discussions, Semke agreed to make one payment of $10,000 .00 in order to

make up the advance required by McCartney. As part of the agreement,

McCartney indicated that the $13,000 .00 then in his control would be

sufficient, with a final balance due at the conclusion of the case . In August of

2005, McCartney contacted Semke and informed him that an additional

$10,000 .00 advance would be required. When McCartney threatened to leave
 the case if the payment was not made, Semke agreed to pay an additional

 advance of $8,500 .00.

       During this time, a McCartney filed a lawsuit on Semke's behalf. In May

 of 2005, McCartney informed Semke that one of the defendants had filed for

 bankruptcy which would cause the case to be delayed . McCartney indicated he

would inform Semke when the bankruptcy case was resolved. From that point

forward, Semke had only sporadic contact with McCartney. Finally, in

September of 2005, Semke met with McCartney. McCartney assured him he

would resume work on the case once the bankruptcy was resolved. That

proved to be the last contact McCartney had with Semke .

       In December of 2005, Semke received notice from the Bankruptcy Court

that the action had been dismissed. Semke made attempts to contact

McCartney. He received no response to repeated calls to McCartney's cell

phone . Further, his e-mails went unanswered and the office phone was

disconnected . When Semke failed to hear from McCartney by January of 2006,

he went to McCartney's office . Upon arrival, he found the office had been

vacated. He was also informed by another tenant that McCartney had left in

November of 2005 .

                                 Board Action

      As McCartney has failed to respond to any of the three Charges brought

against him, the Board of Governors heard the case on November 21, 2008, as

default cases pursuant to SCR 3 .210. With a unanimous vote of 18-0, the

Board of Governors found sufficient evidence to find McCartney had committed

each of the violations set out in KBA File Numbers 14953, 15694, and 16034 .
                                       6
 In considering the appropriate penalty, the Board of Governors reviewed

 McCartney's past discipline . In light of the totality of the circumstances, a

 motion was made and seconded to recommend permanent disbarment. The

 Board of Governors adopted the motion by a vote of 18-0 .

                                   III. Conclusion

       Given McCartney's actions in the three Charges making up this case, as

well as his past disciplinary history for improper conduct, we believe the Board

of Governors' recommendation of permanent disbarment is fully justified .

McCartney has not sought review under SCR 3 .370(8), nor do we elect to

review the decision of the Board of Governors under SCR 3 .370(9) . Therefore,

the decision of the Board of Governors is adopted in accordance with SCR

3 .370(10) .

       ACCORDINGLY, IT IS HEREBY ORDERED THAT:

       (1)     R . Allen McCartney, KBA Member No. 81530, is permanently

disbarred from the practice of law in the Commonwealth of Kentucky .

       (2)     McCartney, in accordance with SCR 3 .390, shall, within ten (10)

days from the entry of this Opinion and Order: notify all clients, in writing, of

his inability to represent them; notify all courts, in writing, in which he has

matters pending, of his disbarment from the practice of law; and furnish copies

of said letters of notice to the Executive Director of the KBA . Further, to the

extent possible, McCartney shall immediately cancel and cease any advertising

activities in which he is engaged.

      (3)      In accordance with SCR 3.450, McCartney is directed to pay all

costs associated with these disciplinary proceedings in the amount of
$1,062 .36, for which execution may issue from this Court upon finality of this

Opinion and Order.

      All sitting. All concur.

      ENTERED : April 23, 2009 .